ORDER
Booker Woodard alleges that the Hamilton Sundstrand Corporation discriminated against him by denying him employment in 1995 and 1996. He brought suit in January 2001, invoking 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., but the district court found that his claims were barred: he had missed the 300-day deadline for filing an administrative charge with the Equal Employment Opportunity Commission (a prerequisite for Title VII lawsuits, see 42 U.S.C. § 2000e — 5(e)(1); Walker v. Abbott Labs., 340 F.3d 471, 474 (7th Cir. 2003)), and the time between the allegedly discriminatory acts and the filing of the complaint was more than two years (the limitations period in Illinois for failure-to-hire suits under § 1981, see Walker, 340 F.3d at 474).
Woodard appeals from the district court’s judgment, but his pro se brief is difficult to follow. It presents no discernable argument, statement of issues for review, or account of the underlying facts, as required by Federal Rule of Appellate Procedure 28(a). Athough we construe their filings liberally, pro se litigants must still comply with Rule 28(a) or their appeals will be dismissed. See Anderson v. Hardman, 241 F.3d 544, 545-46 (7th Cir. 2001). Thus, the appeal is DISMISSED.